      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 1 of 15



 1   Sarah R. Gonski (Bar. No. 032567)
     Alexis E. Danneman (Bar. No. 030478)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8201
 4   Facsimile: 602.648.7000
     SGonski@perkinscoie.com
 5   ADanneman@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Marc E. Elias*
 7   John Devaney*
     Amanda R. Callais*
 8   K’Shaani O. Smith*
     Zachary J. Newkirk*
 9   Christina A. Ford*
     PERKINS COIE LLP
10   700 Thirteenth Street NW, Suite 800
     Washington, D.C. 20005-3960
11   Telephone: 202.654.6200
     Facsimile: 202.654.6211
12   melias@perkinscoie.com
     jdevaney@perkinscoie.com
13   acallais@perkinscoie.com
     kshaanismith@perkinscoie.com
14   znewkirk@perkinscoie.com
     christinaford@perkinscoie.com
15
     *Admitted pro hac vice
16
     Attorneys for Plaintiffs
17
18                              UNITED STATES DISTRICT COURT

19                                  DISTRICT OF ARIZONA

20
     Voto Latino Foundation, Priorities USA, and   No. 2:19-cv-05685-DWL
21   Shelby Aguallo,
22                        Plaintiffs,              PLAINTIFFS’ SUPPLEMENTAL
                                                   MEMORANDUM OF POINTS
23          v.                                     AND AUTHORITIES RELATED
                                                   TO COVID-19 IN SUPPORT OF
24   Katie Hobbs, in her official capacity as      PLAINTIFFS’ MOTION FOR
25   Arizona Secretary of State,                   PRELIMINARY INJUNCTION

26                        Defendant.

27
28
       Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 2 of 15



 1         Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Voto Latino Foundation,
 2   Priorities USA, and Shelby Aguallo, submitted a Memorandum of Law in Support of their
 3   Motion for a Preliminary Injunction on February 25, 2020. In the six weeks since that filing,
 4   the COVID-19 crisis has drastically changed how Arizona will be able to conduct elections
 5   moving forward. Plaintiffs submit this Supplemental Memorandum of Law not to repeat
 6   their original arguments, but to provide the Court with facts and analysis demonstrating
 7   how the COVID-19 crisis impacts this case and Arizona’s ability to conduct elections in a
 8   constitutionally permissible manner. Indeed, as mail balloting grows in Arizona and the
 9   potential for postal delays increases due to COVID-19, it is all the more important that
10   Arizona allow mail ballots that are mailed by the voter on or before Election Day to be
11   counted to ensure that thousands of voters are not disenfranchised.
12                                       I.   INTRODUCTION
13          The United States is in the throes of an unprecedented crisis. A highly infectious
14   coronavirus, which causes the dangerous and often deadly disease COVID-19, is rapidly
15   spreading throughout the country. As of the date of this filing, Arizona has over 3,000
16   reported cases of COVID-19, a number that is rapidly increasing. This crisis has no clear
17   end in sight. The latest projections indicate that it will persist into the fall and that social
18   distancing may be required for the next 18 months, until a vaccine is developed and
19   distributed. See Ex. 3 (projection from federal government); Ex. 4 (projection from
20   scientists).
21          Because of this crisis, Arizona has already been forced to make significant changes
22   to its primary elections, including closing a substantial number of in-person voting locations
23   in the recent presidential preference election (“PPE”). Moving forward, Defendant
24   Secretary of State Hobbs (the “Secretary”) has asked the Arizona State Legislature to
25   convert the 2020 Primary and General Elections to all-mail elections to protect Arizonans’
26   health and ensure that voters are not required to choose between exercising their
27   fundamental right to vote and contributing to the spread of the virus⸺a change many other
28   states have already made for upcoming elections. Nationally, due to social distancing

                                                    1
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 3 of 15



 1   practices, the country has already seen voluntary shifts toward voting by mail that are likely
 2   to replicate themselves in Arizona. In fact, Arizona saw a marked increase in voting by mail
 3   during the March 17, 2020 PPE, which took place during the early stages of the crisis, with
 4   90 percent of ballots being cast by mail.
 5          At the same time, the United States Postal Service (USPS) is facing a budget crisis
 6   that will likely lead to delays in mail delivery, raising particular concerns for Arizona which
 7   already experiences slow and unreliable mail service and, as a result, has had to ask voters
 8   to mail their ballots up to 10 days before Election Day even before COVID-19. Together,
 9   these circumstances guarantee that as the COVID-19 crisis continues, Arizona voters will
10   find it increasingly difficult to ensure that their ballots arrive before 7:00 p.m. on Election
11   Day (the “Election Day Receipt Deadline”). Arizona cannot continue to reject mail ballots
12   that are mailed on or before Election Day but received after the Election Day Receipt
13   Deadline without disenfranchising a significant number of its voters.
14          Federal courts have an ongoing duty, especially in times such as these, to ensure that
15   voters can exercise their fundamental right to vote. Just last week, the U.S. Supreme Court
16   allowed a district court’s extension of Wisconsin’s Election Day Receipt Deadline to stand
17   provided that ballots were postmarked by Election Day to ensure that Wisconsin voters
18   were not disenfranchised by the Election Day Receipt Deadline. See Republican Nat’l
19   Comm. v. Democratic Nat’l Comm., No. 19A1016, 2020 WL 1672702 (U.S. Apr. 6, 2020).
20   This Court should do the same and protect the rights of Arizona voters in the upcoming
21   November 2020 Election by preliminarily enjoining the Election Day Receipt Deadline and
22   ensuring that all eligible Arizona voters who cast their ballot on or before Election Day have
23   their votes counted.
24                                      II.   BACKGROUND
25          Arizona has not been spared from the COVID-19 crisis. Today, the State has over
26   3,000 reported cases and counting. See Ex. 2. On March 11, 2020, Governor Ducey declared
27   a state of emergency, recognizing that COVID-19 “poses a serious public health threat for
28   infectious disease to spread to Arizona residents and visitors if proper precautions

                                                   2
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 4 of 15



 1   recommended by public health are not followed.” Ex. 5. Since that emergency declaration,
 2   Governor Ducey has activated the Arizona National Guard to protect the food supply,
 3   closed schools for the remainder of the school year, suspended the requirement to renew a
 4   drivers’ license in-person at statewide government agencies, and most recently issued a
 5   Stay-At-Home Order. See Ex. 6; Ex. 7; Ex. 8. In addition, the Navajo Nation, with an
 6   Arizona population of more than 100,000, has issued a shelter-in-place order and curfew
 7   for all residents. See Ex. 9; Ex. 10.
 8          This crisis is not something that will be resolved “in a day or a week,” Ex. 11, but
 9   now is expected to last many months and likely well into 2020 General Election cycle. The
10   federal government has announced that it is preparing for the COVID-19 crisis to last 18
11   months, and has warned that the pandemic could come in “multiple waves.” Ex. 3. Recently,
12   the White House’s coronavirus advisor and the Director of the National Institute of Allergy
13   and Infectious Diseases, Dr. Anthony Fauci, was asked at a White House press conference
14   whether the United States was “prepared for [coronavirus] to strike again, say, in the fall?”
15   Ex. 12. Dr. Fauci responded that, “[i]n fact I would anticipate that that would actually
16   happen because of the degree of transmissibility.” Id. Similarly, the Director of the National
17   Center for Immunization and Respiratory Diseases at the CDC, Dr. Nancy Messionnier,
18   said in March 2020 that she expected the virus to continue spreading in the United States
19   until next year. See Ex. 13. These sentiments are also shared by scientists outside the United
20   States government. The COVID-19 Response Team at the Imperial College of London has
21   estimated that social distancing and other preventative measures will be required until a
22   vaccine is developed and distributed widely, which they predict could take “18 months or
23   more.” Ex. 4. Even if the community spread of COVID-19 in Arizona has significantly
24   decreased by this upcoming election season, CDC guidelines recommend that individuals
25   take meaningful social distancing measures even if there is a “minimal” threat of
26   community transmission of COVID-19 in the area. Ex. 14. This guidance is necessitated by
27   the reality that asymptomatic carriers appear to be contributing significantly to community
28   spread, and until there is a vaccine or widespread “herd immunity” (i.e., at least 60% of the

                                                   3
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 5 of 15



 1   population has been infected and recovered), Americans will remain at serious risk of
 2   contracting this unpredictable and deadly virus. See Ex. 15.
 3          The Secretary, recognizing the likelihood that this crisis will last months and affect
 4   the 2020 Primary and General Elections, has asked the Legislature to implement legal
 5   changes to Arizona’s election laws in anticipation of that eventuality. See Ex. 16. Secretary
 6   Hobbs is right to seek changes. The CDC, anticipating difficulties in conducting elections
 7   during the COVID-19 crisis, has now recommended that jurisdictions encourage voting by
 8   mail and reduce methods of voting that lead to direct contact with other voters or poll
 9   workers. See Ex. 17. Other federal, state, and local officials have increasingly come to the
10   same realization. Congress, for example, recently authorized $400 million to help states
11   transition to voting-by-mail. See Ex. 18.
12          To date, at least fifteen states and Puerto Rico have been forced to postpone their
13   primary elections to avoid public health risks posed by the virus. See Ex. 19. States that
14   have not postponed their elections and attempted to conduct in-person voting have seen
15   utter chaos result. In Wisconsin, for example, Milwaukee was forced to reduce its polling
16   locations from 180 to just five locations because of a severe shortage of poll workers,
17   leading to several hour-long lines at the polls and forcing voters to decide whether to risk
18   their health to cast their ballot. See Ex. 20. The inherent challenges to voting in-person
19   during this pandemic led voters in Wisconsin to request absentee ballots at unprecedented
20   rates. See Ex. 21 (showing more than a million voters requested absentee ballots for the
21   recent primary, four times the number who did so in the 2016 General Election). This
22   increased interest in voting by mail, combined with decreases in available elections staff
23   and other social distancing efforts, placed a significant strain on local election boards,
24   several of which were not able to send voters a ballot in time for it to be returned—or even
25   delivered to them—by the normal Wisconsin Election Day Receipt Deadline. See
26   Democratic National Comm. v. Bostelmann, No. 20-cv-249-wmc, 2020 WL 1638374, at
27   *38-39 (W.D. Wis. Apr. 2, 2020). This crisis ultimately necessitated federal litigation that
28   reached the U.S. Supreme Court and resulted in the implementation of a postmark rule,

                                                  4
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 6 of 15



 1   whereby ballots postmarked by Election Day could be counted as long as they are received
 2   within six days of Election Day. See Republican Nat’l Comm., 2020 WL 1672702, at *2.
 3          Like Wisconsin, Arizona did not postpone its March 17, 2020 PPE, and counties’
 4   election operations were acutely affected by the crisis, despite the fact that the crisis was
 5   just beginning in Arizona. For example, while Yuma, Navajo, and Gila Counties managed
 6   to keep polling locations open, election officials pleaded with voters to maintain distance
 7   from other voters or election workers and to sanitize their hands before and after dropping
 8   off or casting a ballot. See Ex. 22. Coconino County, seeking to assuage its residents’ fears
 9   of venturing out in public, provided services that would allow voters to drop off a ballot
10   without ever leaving their vehicle. See Ex. 23. Pinal County was forced to relocate polling
11   locations because of facility closures due to the virus. See Ex. 24. Maricopa County,
12   Arizona’s most populous voting jurisdiction, sought to send mail ballots to all its voters to
13   encourage them to vote by mail out of concern that it would not have enough poll workers
14   to staff polling locations because of COVID-19. See Ex. 25. That prediction was accurate.
15   Maricopa was eventually forced to close nearly 80 polling locations just days before the
16   election “after churches, nursing homes and others said they no-longer felt comfortable
17   welcoming voters to cast ballots, some poll workers backed out and the county ran short on
18   disinfecting supplies.” Ex. 26.
19          The day after Arizona’s PPE, the Secretary sent a letter to Arizona’s legislative
20   leaders, urgently calling out the need to prepare for the upcoming Primary and General
21   Elections in light of the COVID-19 crisis. See Ex. 16. 1 Much like other state leaders around
22   the country, the Secretary expressly requested the Arizona Legislature to authorize County
23   Boards of Supervisors to conduct all-mail elections for the 2020 Primary and General
24   Elections to “ensure that voters can safely vote despite an ongoing public health
25   emergency.” Id.; see also Ex. 27 (Nevada’s Secretary of State announced state would
26
27          1
            Secretary Hobb’s letter was addressed to Senate President Karen Fann, Democratic
     Leader David Bradley, House Speaker Rusty Bowers, and Democratic Leader Charlene
28   Fernandez.

                                                  5
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 7 of 15



 1   effectively cancel in-person voting and mail ballots to all voters for upcoming June
 2   election); Ex. 28 (Georgia’s Secretary of State announced state will mail absentee ballot
 3   request forms to all of Georgia’s nearly 7 million registered voters as a “major push to
 4   encourage voting by mail during the coronavirus pandemic”); Ex. 29 (explaining states like
 5   Arizona which already rely heavily on voting by mail, such as Hawaii, Alaska, and
 6   Wyoming, “will no longer offer any in-person voting” for their upcoming primaries); Ex.
 7   30 (Wisconsin’s Governor called on state legislature to implement all mail voting for the
 8   upcoming elections); Ex. 31 (Vermont passed temporary law allowing Secretary of State to
 9   mail every voter a mail ballot and extend deadline for clerks to receive ballots for upcoming
10   elections); Ex. 32 (North Carolina State Board of Elections asked Governor and Legislature
11   to significantly expand access to absentee voting for upcoming elections). In making her
12   request, the Secretary urged that changes to upcoming elections be implemented “in a way
13   that ensures that those without access to regular mail delivery are not disenfranchised.” Ex.
14   16; see also Ex. 33 (election law experts discussing the importance of increasing access to
15   voting by mail in a way that does not disenfranchise minority voters).
16          The Secretary’s request to move to all mail voting and ensure that voting by mail is
17   fully accessible to all Arizona voters aligns not only with actions that other states are taking,
18   but also responds to voter behavior during this crisis. 2 More importantly, however, the
19   Secretary’s request to ensure that voters without access to regular mail delivery are not
20   disenfranchised recognizes the critical challenges that voters in Arizona already face and
21   will increasingly face as they are forced to change their methods of voting during this
22   pandemic. In particular, many minority and rural voters in Arizona live in communities in
23   which access to mail delivery is infrequent or unreliable and where mail can take up to ten
24   days to be delivered. See Doc. 22 at 3, 8, 10. These voters face an increased risk of having
25   their ballot arrive after the Election Day Receipt Deadline.
26          Indeed, as more Arizonans vote by mail during this crisis, they are more likely to be
27
            2
             Arizona reported an increase in voting by mail during its March 2020 PPE, with 90
28   percent of all ballots being cast via mail. See Ex. 1 at 2.

                                                    6
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 8 of 15



 1   disenfranchised by the Election Day Receipt Deadline for several reasons. First, many
 2   individuals who will be voting by mail in the upcoming General Election are typically in-
 3   person voters and, as a result, differ in some important respects from people who typically
 4   vote by mail. See Ex. 1. “People who vote in precincts on Election Day tend to decide for
 5   whom they will vote later in the process, typically at the end of the campaign. Because these
 6   voters are ‘late deciders’ they are more likely to cast a vote by mail at the end of the process
 7   with only a few days to go or even on Election Day.” Id at 4-5. In-person voters also
 8   generally tend to be newer voters, and in this instance, most of the individuals entering the
 9   vote-by-mail system as a result of COVID-19 will be voting by mail for the first time. Id.
10   These voters are more likely to be unfamiliar with the procedures for absentee ballots and
11   more likely to be impacted by rules like the Election Day Receipt Deadline, which are
12   contrary to their customary practices of ensuring that documents are postmarked, not
13   received, by a date certain. Id. All of these differences are more likely to result in a voter
14   mailing their ballot closer to the time of the election, increasingly running the risk they will
15   be entirely disenfranchised because of the Election Day Receipt Deadline. Id.
16          Second, the anticipated increase in voting by mail is likely to come at the same time
17   as USPS is facing a budgetary crisis due to COVID-19 that threatens to shutter the entire
18   agency by this summer. See Ex. 1, Ex. 36. This has grave implications for Arizonans’ right
19   to vote. In the past, when USPS has faced budget crises, it has responded by cutting
20   hundreds of processing centers. See Ex. 37. Moving forward, it is likely that USPS will need
21   to make cuts—whether to routes, processing centers, or staff—any of which is likely to
22   increase mail processing delays. Such delays will be acutely felt in Arizona, which already
23   faces slow mail service and delays in the best of times. See Doc. 22 at 8-9, 12. Rural counties
24   in Arizona, for example, already recommend mailing a ballot ten days in advance of an
25   election, see id. at 5, and even Maricopa County recommends at least six days, see id. at 10.
26   This timeline is likely to be pushed back even further under the strain of USPS budget cuts,
27   an increased number of mail ballots which need to be processed, and COVID-19. Nor are
28   these concerns speculative. In the past two weeks, USPS struggled to deliver mail ballots

                                                    7
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 9 of 15



 1   to voters in Wisconsin, with some mail ballots being delayed, and others not arriving at all.
 2   See Ex. 35. In response, both of Wisconsin’s Senators wrote to the Inspector General of the
 3   USPS seeking an investigation into “absentee ballots not being delivered in a timely
 4   manner” and the USPS’s failure to deliver in this regard. Id.
 5          As the number of mail delays grow and the number of voters voting by mail
 6   increases, the number of Arizonans disenfranchised by the Election Day Receipt Deadline
 7   will also increase. If Arizona were to move to an all vote by mail system⸺not even
 8   accounting for potential mail delays, but assuming conservatively the same rate of late mail
 9   ballots as in past elections⸺it is anticipated that almost 4,000 Arizonans will be
10   disenfranchised in the 2020 General Election. Ex. 1 at 7, 10. Moreover, as noted, it is highly
11   unlikely that the rate would stay the same. Rather, because the increase in voters who vote
12   by mail will come from voters who are more likely to send in their mail ballot on or near
13   Election Day, the actual rate of late ballots and the total number of individuals
14   disenfranchised due to the Election Day Receipt Deadline is likely to be far higher. Id. at 4-
15   6. 3 In the March 2020 PPE, just as the coronavirus crisis was beginning, Arizona
16   experienced a four-fold increase in the rate of late mail ballots from the 2018 General
17   Election, with 2,698 voters being disenfranchised in just six counties. Id. If ballots are
18   rejected for arriving late at that same rate in the 2020 General Election and Arizona voters
19   vote by mail at the similar rate they did in the March PPE, approximately 18,700 voters will
20   be disenfranchised as a result of the Election Day Receipt Deadline. Id. at 7, 9-10.
21          Moreover, as results from the March 2020 PPE indicate, Latino and Hispanic voters,
22   Native American voters, and rural voters are at increasing risk for disenfranchisement under
23   the Election Day Receipt Deadline. In the March 2020 PPE, Santa Cruz County rejected
24   32.1 mail ballots per 1,000 mail ballots cast for arriving late, Pinal County rejected 15.8
25   mail ballots per 1,000 mail ballots cast for arriving late, and Yavapai County rejected 12.1
26
            3
              Importantly, the estimated number of additional disenfranchised voters cited above
27   accounts only for the possibility that the number of voters voting by mail increases, not that
     the rate of late ballots will increase. Those figures are thus conservative estimates of the
28   number of voters who are disenfranchised if voting by mail increases in Arizona.

                                                   8
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 10 of 15



 1   mail ballots per 1,000 mail ballots cast for arriving late. See id. at 7-8. These counties’
 2   rejection rates for late ballots vastly exceeded Maricopa County’s rate of mail ballots
 3   rejected for being late in the PPE—5.7 mail ballots per 1,000 mail ballots cast—which is
 4   still four times higher than the rate of late rejections that Maricopa County saw in the 2018
 5   General Election. Id. at 7.
 6           In sum, as the COVID-19 crisis continues, the risk that more and more voters will
 7   be completely disenfranchised as a result of the Election Day Receipt Deadline will only
 8   become more severe, and the necessity of enjoining the law more pressing to ensure that all
 9   eligible Arizona voters are able to have their votes counted.
10                                        III.   ARGUMENT
11          While the Court can and should grant Plaintiffs’ Motion for a Preliminary Injunction
12   based on the evidence submitted in support of that motion, the COVID-19 crisis has made
13   it far more likely that countless more Arizona voters will be disenfranchised by the Election
14   Day Receipt Deadline and intensified the need for immediate relief. Against the backdrop
15   of this public health crisis, Plaintiffs are increasingly likely to succeed on the merits of their
16   claims and the remaining factors for a preliminary injunction tip sharply in their favor.
17          First, the COVID-19 crisis increases the magnitude of the burden on Arizona voters’
18   voting rights as well as the likelihood that they will be deprived of their liberty interest⸺
19   i.e., completely disenfranchised⸺by the Election Day Receipt Deadline. Even prior to the
20   crisis, Arizona election officials recommended mailing a ballot back anywhere from six to
21   ten days before the election, depending on the voter’s location within the state. See Doc. 22
22   at 10. Nevertheless, in the past several election cycles, tens of thousands of ballots⸺even
23   when mailed in that time frame⸺did not arrive by the Election Day Receipt Deadline and
24   were rejected by the State, disenfranchising those voters. See id. In light of the COVID-19
25   crisis, it is certain that more voters will utilize mail ballots due either to social distancing or
26   state policies and that postal delays are likely to increase. See supra at 4-7. In the March
27   2020 PPE, Arizona saw a marked increase in mail voting and a corresponding four-fold
28   jump in the rate of ballots rejected for arriving late. Supra at 8. As a consequence,

                                                     9
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 11 of 15



 1   thousands⸺and likely tens of thousands⸺more voters will be disenfranchised by the
 2   Election Day Receipt Deadline, despite doing everything that the state has instructed them
 3   to do in order to exercise their right to vote. Ex. 1 at 8-9.
 4          Moreover, Arizona voters who traditionally vote in person, and who will now be
 5   effectively required to vote by mail (either by law or due to public health concerns), are
 6   particularly likely to be disenfranchised by the Election Day Receipt Deadline. See supra
 7   at 7. These voters are both (1) much less likely to know that they need to send in a ballot
 8   six to ten days, or even more, before Election Day for their ballot to be counted, and (2) are
 9   traditionally “late deciders,” and thus more likely to send in their ballots closer to or on
10   Election Day in the first place. See id.
11          Likewise, these factors are likely to be compounded by mail delays that will make it
12   even more difficult for voters to determine precisely when they should mail their ballot so
13   that it arrives by the Election Day Receipt Deadline. Given the time that it already takes for
14   mail ballots to arrive—anywhere from six to ten days—and the resultant delays in ballots
15   arriving due to increasing stress on USPS, including projected severe budget shortfalls, see
16   id., even small changes in mail delivery have the potential for large impacts on the number
17   of ballots which arrive after the Election Day Receipt Deadline, and thus, are not counted.
18          Finally, while the Secretary has argued in this litigation that the state’s provision of
19   in-person voting opportunities is a mitigating factor to the disenfranchisement caused by
20   the Election Day Receipt Deadline, see Doc. 30 at 2, 10-11, it is evident that voters will be
21   unable to or unlikely to utilize in-person voting under the current circumstances, as shelter
22   in place orders continue and voters continue to practice social distancing. Moreover, even
23   if polling locations are technically open, it is increasingly doubtful that the full array of
24   polling sites previously available to voters will be in operation. Even in the early stages of
25   this crisis Maricopa County was forced to close approximately a third of its polling locations
26   for the PPE. See supra at 5. As fewer polling locations are open, voting in person or
27   dropping off a ballot in person becomes significantly more difficult as polling locations will
28   be further from voters. And the same factors that already make voting in person or dropping

                                                    10
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 12 of 15



 1   off a ballot in person an unrealistic option for many voters—a lack of reliable transportation
 2   or lack of resources to get to the polls, among many other factors—are likely to be
 3   exacerbated by this increasing public health (and now economic) crisis. See Doc. 22 at 7, 8
 4   (explaining that a lack of reliable transportation, funds, or childcare often prohibit lower-
 5   income voters or minority voters from voting in person). Similarly, it is also likely that lines
 6   and wait times will grow longer due to social distancing practices and staffing shortages,
 7   see Ex. 20 and Ex. 34, 4 and that many voters⸺particularly Arizona’s minority voters⸺will
 8   not have the time or resources to wait to vote. See Doc. 22 at 2, 7. Thus, the Election Day
 9   Receipt Deadline will exact an even greater burden on Arizona’s voters under the current
10   circumstances.
11          Second, the remaining preliminary injunction factors cut even more sharply in
12   Plaintiffs’ favor. Disenfranchisement is unquestionably irreparable harm, see Doc. 22 at 21,
13   and the current crisis makes disenfranchisement more likely for an increasing number of
14   Arizona voters. As Plaintiffs have demonstrated, at a minimum approximately 600 to 1,400
15   more voters will be disenfranchised in the upcoming 2020 General Election due to the
16   Election Day Receipt Deadline than in past elections and, more likely, up to 20,847 more
17   voters are likely to be disenfranchised. Ex. 1 at 6-7. Moreover, as voting by mail becomes
18   the only legal or practical option for Arizona voters to exercise their right to vote,
19   organizational Plaintiffs Priorities USA and Voto Latino Foundation will have to divert
20   more resources towards educating Arizona voters about the substantial need to cast their
21   ballots up to ten days (or more) before the election, a task that may be even more challenging
22   in these times as a substantial number of Arizona voters will be voting by mail for the first
23   time and are otherwise unaware of this requirement.
24          The balance of the equities and the public interest also increasingly favor a
25   preliminary injunction. Most notably, the Election Day Receipt Deadline for mail ballots
26
27          4
             For example, earlier this month, voters in Texas and California waited in lines that
     were several hours long, in part because polling locations were severely understaffed when
28   many poll workers canceled in light of coronavirus concerns.

                                                   11
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 13 of 15



 1   contributes to public health risks. If any Arizona voters forget or are unable to put their
 2   ballot in the mail six to ten days before the election, their only option will be to vote in
 3   person or to leave their home to turn their ballot in in person—a decision that could risk
 4   their health and contribute to the community spread of COVID-19. Plaintiffs’ attachments
 5   show that the risk of substantial danger to the public health of engaging in such activity is
 6   substantial, imminent, and ongoing. See Ex. 2: Ex.14; Ex. 17.
 7          Just this past month, a federal court in Wisconsin extended the deadline for the
 8   receipt of absentee ballots because voters were at risk of being disenfranchised by
 9   Wisconsin’s Election Day Receipt Deadline in light of the current public health crisis. See
10   Democratic National Comm. et al., 2020 WL 1638374, at *5, *12, n.14 (explaining that
11   “[the state] cannot enforce laws that, even due to circumstances out of its control, impose
12   unconstitutional burdens on voters”). The court concluded that “the state’s general interest
13   in the absentee receipt deadline is not so compelling as to overcome the burden faced by
14   voters who, through no fault of their own, will be disenfranchised by the enforcement of
15   the law.” Id. at *17. The order to extend the absentee ballot return deadline was affirmed
16   by the Seventh Circuit. See Order, Democratic Nat’l Comm. v. Republican Nat’l Comm.,
17   No. 20-1538 (7th Cir. Apr. 3, 2020), ECF No. 30. A few days later, the United States
18   Supreme    Court⸺evaluating      the   extension    under    the   same    Anderson-Burdick
19   framework⸺allowed the later receipt deadline to stand provided that the absentee ballots
20   were postmarked by Election Day, even though Wisconsin law, like Arizona’s, provided
21   that mail ballots must be received by Election Day in order to be counted. See Republican
22   Nat’l Comm., 2020 WL 1672702, at *2. That is precisely the relief that Plaintiffs seek here.
23          Secretary Hobbs was right when she recognized that a mail voting system must be
24   implemented in a way to ensure that voters are not disenfranchised. See id. The Election
25   Day Receipt Deadline already disenfranchises thousands of voters in Arizona and will
26   disenfranchise far more in the current crisis. This Court can prevent that from happening by
27   ordering the state to accept mail ballots that are cast on or before Election Day and received
28   within a reasonable period of time after Election Day.

                                                  12
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 14 of 15



 1                                         CONCLUSION
 2          For these reasons, and the reasons submitted along with Plaintiffs’ original
 3   Memorandum of Law in Support of Plaintiffs’ Motion for a Preliminary Injunction,
 4   Plaintiffs respectfully request that this Court issue a preliminary injunction as set forth in
 5   the Plaintiffs’ previously submitted proposed order.
 6
 7
      Dated: April 14, 2020                       s/ Amanda R. Callais
 8
                                                  Alexis E. Danneman (# 030478)
 9                                                Sarah R. Gonski (# 032567)
                                                  PERKINS COIE LLP
10                                                2901 North Central Avenue, Suite 2000
11                                                Phoenix, Arizona 85012-2788

12                                                Marc E. Elias*
13                                                John Devaney*
                                                  Amanda R. Callais*
14                                                K’Shaani O. Smith*
                                                  Zachary J. Newkirk*
15                                                Christina A. Ford*
16                                                PERKINS COIE LLP
                                                  700 Thirteenth Street NW, Suite 800
17                                                Washington, D.C. 20005-3960
18
                                                  *Admitted pro hac vice
19
                                                  Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28

                                                  13
      Case 2:19-cv-05685-DWL Document 35 Filed 04/15/20 Page 15 of 15



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on April 14, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                          s/ Michelle DePass
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               14
